

EMPLOYMENT AGREEMENT
 
 
This Employment Agreement (this "Agreement") is made and entered into as of this
24th day of October 2006, by and between New Motion, Inc. a Delaware corporation
(the "Company") and Derrin Griffiths ("Employee").
 


1. Engagement and Duties.


1.1 Upon the terms and subject to the conditions set forth in this Agreement,
the Company hereby engages and employs Employee as Director of Online Marketing.
Employee hereby accepts such engagement and employment.


1.2 Employee will have access to certain confidential information and may,
during the course of his employment, develop certain information which will be
the property of the Company. Employee will be required to sign the Company’s
“Proprietary Information and Assignment of Inventions Agreement” as a condition
of his employment under this Agreement.


1.3 Employee’s duties and responsibilities shall be as follows: the efficient
running of the daily marketing campaigns as well as overall identification and
analysis of potential new business opportunities or technologies, subject to the
supervision, direction and control of the VP of Marketing of the Company. In
addition, Employee's duties shall include those duties and services for the
Company and its affiliates as the Board shall from time to time reasonably
direct. Employee shall report directly to the VP of Marketing of the Company.


1.4 Employee agrees to devote his primary business time, energies, skills,
efforts and attention to his duties hereunder, and will not, without the prior
written consent of the Company, which consent will not be unreasonably withheld,
render any material services to any other business concern. Employee will use
his best efforts and abilities faithfully and diligently to promote the
Company's business interests.


1.5 Except for routine travel incident to the business of the Company, Employee
shall perform his duties and obligations under this Agreement principally from
an office provided by the Company in Los Angeles, California, or such other
location in Los Angeles County, as the CEO may from time to time determine. In
addition, the Employee will be expected to make routine trips to the company’s
headquarters in Orange County California as his job requires.


2. Term of Employment. Employee’s employment pursuant to this Agreement shall
commence on November 13, 2006 (“Start Date”) and shall terminate on the earliest
to occur of the following:


(a) the close of business on the second anniversary of the Start Date;


(b) the death of Employee ;


(c) delivery to Employee of written notice of termination by the Company if
Employee shall suffer a “permanent disability,” which for purposes of this
Agreement shall mean a physical or mental disability which renders Employee , in
the reasonable judgment of the Board, unable to perform his duties and
obligations under this Agreement for 90 days in any 12-month period;



--------------------------------------------------------------------------------


(d) notice to Employee of termination by the Company for Cause. For purposes of
this Agreement, Cause means: (ii) any material breach of any of the terms of
this Agreement; (ii) any act or omission knowingly undertaken or omitted by
Employee with the intent of causing damage to the Company, its properties,
assets or business, goodwill, or its stockholders, officers, directors or
employees; (ii) commission of any material act of dishonesty, fraud,
misrepresentation, misappropriation, embezzlement, or other act of moral
turpitude; (iii) Employee 's consistent failure to perform his normal duties or
any obligation under any provision of this Agreement, in either case, as
directed by the Chief Employee Officer and/or the Board; (iv) conviction of, or
pleading nolo contendere to (A) any crime or offense involving monies or other
property of the Company; (B) any felony offense; or (C) any crime of moral
turpitude; or (v) the chronic or habitual use or consumption of drugs or
alcoholic beverages; or




In the event Employee is terminated for Cause pursuant to section 2(d), the
Employee shall only receive his base salary though the termination date and
shall not be entitled to any additional compensation, including salary, bonus or
commissions.


3. Compensation; Employee Benefit Plans.


3.1 Base Salary. Commencing on the Start Date, the Company shall pay Employee an
annual base salary of $105,000. Employee’s base salary shall be payable in
installments throughout the year in the same manner and at the same times the
Company pays base salaries to other Employee’s of the Company.


3.2 Commission. Employee will also be eligible to receive a commission, up to
$60,000 per year (the "Commission") based On-Target Marketing:


3.3 Vacation. All vacation shall be paid and earned in accordance with the
Company’s vacation policy.


3.4 Other Benefits. During the term of his employment hereunder, Employee shall
be eligible to participate in all operative employee benefit and welfare plans
of the Company then in effect from time to time and in respect of which all
Employees of the Company generally are entitled to participate ("Company
Employee Benefit Plans"), including, to the extent then in effect, medical, and
other insurance plans, all on the same basis applicable to employees of the
Company whose level of management and authority is comparable to that of
Employee .


3.5 The Company reserves the right to modify, suspend, or discontinue any and
all of the above-mentioned plans, practices, policies and programs at any time
as long as such action is taken generally with respect to other similarly
situated Employee’s of the Company.
 


4. Expenses.
4.1 Generally. Employee shall be entitled to reimbursement from the Company for
the reasonable costs and expenses which he incurs in connection with the
performance of his duties and obligations under this Agreement in a manner
consistent with the Company's practices and policies as adopted or approved from
time to time by the Board.



--------------------------------------------------------------------------------


4.2 Travel. All travel requests must be approved in advance by the VP of Online
Marketing. The Company will reimburse Employee for expenses reasonably incurred
by him for business travel, including transportation, lodging and reasonable
entertainment expenses, pursuant to the Company’s Travel Policy.


5. Dispute Resolution.


5.1 Agreement to Arbitrate. Employee and the Company agree to arbitrate before a
neutral arbitrator any and all disputes or claims arising from or relating to
Employee’s recruitment to or employment with the Company, or the termination of
that employment, including claims against any current or former agent or
employee of the Company, whether the disputes or claims arise in tort, contract,
or pursuant to a statute, regulation, or ordinance now in existence or which may
in the future be enacted or recognized, including, but not limited to, the
following claims:

 
·
claims for fraud, promissory estoppel, fraudulent inducement of contract or
breach of contract or contractual obligation, whether such alleged contract or
obligation be oral, written, or express or implied by fact or law;

 

 
·
claims for wrongful termination of employment, violation of public policy and
constructive discharge, infliction of emotional distress, misrepresentation,
interference with contract or prospective economic advantage, defamation, unfair
business practices, and any other tort or tort-like causes of action relating to
or arising from the employment relationship or the formation or termination
thereof;

 

 
·
claims of discrimination, harassment, or retaliation under any and all federal,
state, or municipal statutes, regulations, or ordinances that prohibit
discrimination, harassment, or retaliation in employment, as well as claims for
violation of any other federal, state, or municipal statute, regulation, or
ordinance, except as set forth herein; and

 

 
·
claims for non-payment or incorrect payment of wages, commissions, bonuses,
severance, employee fringe benefits, stock options and the like, whether such
claims be pursuant to alleged express or implied contract or obligation, equity,
the California Labor Code, the Fair Labor Standards Act, the Employee Retirement
Income Securities Act, and any other federal, state, or municipal laws
concerning wages, compensation or employee benefits.

 
5.2 Claims Excluded from Arbitration. The Company and Employee understand and
agree that arbitration of the disputes and claims covered by this Agreement
shall be the sole and exclusive mechanism for resolving any and all existing and
future disputes or claims arising out of Employee’s recruitment to or employment
with the Company or the termination thereof. The Company and Employee further
understand and agree that the following disputes and claims are not covered by
this Agreement and shall therefore be resolved as permitted or required by the
law then in effect:
 

--------------------------------------------------------------------------------



 
·
claims for workers’ compensation benefits, unemployment insurance, or state or
federal disability insurance;

 

 
·
claims for injunctive and/or other equitable relief; and

 

 
·
any other dispute or claim that has been expressly excluded from arbitration by
law.

 
Also, nothing in this section should be interpreted as restricting or
prohibiting Employee from filing a charge or complaint with a federal, state, or
local administrative agency charged with investigating and/or prosecuting
complaints under any applicable federal, state or municipal law or regulation.
Any dispute or claim that is not resolved through the federal, state, or local
agency must be submitted to arbitration in accordance with this section.


5.3 Waiver of Court or Jury Trial. Employee and the Company understand and agree
that the arbitration of disputes and claims under this section shall be instead
of a trial before a court or jury or a hearing before a government agency.
Employee and the Company understand and agree that, by signing this Agreement,
Employee and the Company are expressly waiving any and all rights to a trial
before a court or jury or before a government agency regarding any disputes and
claims which we now have or which we may in the future have that are subject to
arbitration under this section.


5.4 Arbitration Procedures. The arbitrator shall issue a written award that sets
forth the essential findings and conclusions on which the award is based. The
arbitrator shall have the authority to award any relief authorized by law in
connection with the asserted claims or disputes. The arbitrator’s award shall be
final and binding on both the Company and Employee and it shall provide the
exclusive remedy(ies) for resolving any and all disputes and claims subject to
arbitration under this section. The arbitrator’s award shall be subject to
correction, confirmation, or vacation, as provided by California Code of Civil
Procedure Section 1285.8 et seq and any applicable California case law setting
forth the standard of judicial review of arbitration awards.


The arbitration shall be conducted in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association;
provided, however, that the Arbitrator shall allow the discovery authorized by
California Code of Civil Procedure section 1283.05 or any other discovery
required by California law. Also, to the extent that any of the National Rules
for the Resolution of Employment Disputes or anything in this Agreement
conflicts with any arbitration procedures required by California law, the
arbitration procedures required by California law shall govern.


5.5 Place of Arbitration. The arbitration shall take place in Orange County,
California, or, at the Employee’s option, the county in which the Employee
resides at the time the arbitrable dispute(s) or claim(s) arose, or in any
county in which venue would have been proper if Employee were free to bring the
dispute(s) or claim(s) in court.



--------------------------------------------------------------------------------


5.6 Governing Law. This Agreement and its validity, construction and performance
shall be governed by the laws of the State of California, without reference to
rules relating to conflicts of law. Any dispute(s) and claim(s) to be arbitrated
under this section shall be governed by the laws of the State of California,
without reference to rules relating to conflicts of law.


5.7 Costs of Arbitration. The Company will bear the arbitrator’s fee and any
other type of expense or cost that the employee would not be required to bear if
he or she were free to bring the dispute(s) or claim(s) in court as well as any
other expense or cost that is unique to arbitration. The Company and Employee
shall each bear their own attorneys’ fees incurred in connection with the
arbitration, and the arbitrator will not have authority to award attorneys’ fees
unless a statute or contract at issue in the dispute authorizes the award of
attorneys’ fees to the prevailing party, in which case the arbitrator shall have
the authority to make an award of attorneys’ fees as required or permitted by
applicable law. If there is a dispute as to whether the Company or Employee is
the prevailing party in the arbitration, the arbitrator will decide this issue.


5.8 Knowing Waiver. Employee has been advised to consult with an attorney of his
our own choosing before signing this Agreement, and has had an opportunity to do
so. Employee agrees that he has read this section carefully and understands that
by signing this Agreement, he is waiving all rights to a trial or hearing before
a court or jury of any and all disputes and claims regarding Employee’s
employment with the Company or the recruitment to or termination thereof (except
as otherwise stated herein).
 
6. Miscellaneous.


6.1 Notices. All notices, requests and other communications (collectively,
"Notices") given pursuant to this Agreement shall be in writing, and shall be
delivered by personal service or by United States first class, registered or
certified mail (return receipt requested), postage prepaid, addressed to the
party at the address set forth below:



If to Company:
New Motion, Inc
42 Corporate Park Suite 250
Irvine CA 92606
949-777-3700 (phone)
949-777-3707 (facsimile)
Attention Board of Directors & Legal




--------------------------------------------------------------------------------





If to Employee:
Derrin Griffiths
Address
Tel: 

 
Any Notice shall be deemed duly given when received by the addressee thereof,
provided that any Notice sent by registered or certified mail shall be deemed to
have been duly given three days from date of deposit in the United States mails,
unless sooner received. Either party may from time to time change its address
for further Notices hereunder by giving notice to the other party in the manner
prescribed in this section.


6.2 Entire Agreement. This Agreement contains the sole and entire Agreement and
understanding of the parties with respect to the entire subject matter of this
Agreement, and any and all prior discussions, negotiations, commitments and
understandings, whether oral or otherwise, related to the subject matter of this
Agreement are hereby merged herein. No representations, oral or otherwise,
express or implied, other than those contained in this Agreement have been
relied upon by any party to this Agreement.


6.3 Severability. The Company and Employee believe the covenants contained in
this Agreement are reasonable and fair in all respects, and are necessary to
protect the interests of the Company and Employee. However, in case any one or
more of the provisions or parts of a provision contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of this Agreement or
any other jurisdiction, but this Agreement shall be reformed and construed in
any such jurisdiction as if such invalid, illegal or unenforceable provision or
part of a provision had never been contained herein and such provision or part
shall be reformed so that it would be valid, legal and enforceable to the
maximum extent permitted in such jurisdiction.


6.4 Neutral Interpretation. This Agreement constitutes the product of the
negotiation of the parties hereto and the enforcement hereof shall be
interpreted in a neutral manner, and not more strongly for or against either
party based upon the source of the draftsmanship hereof.


6.5 Captions. The various captions of this Agreement are for reference only and
shall not be considered or referred to in resolving questions of interpretation
of this Agreement.


6.6 Indemnification. The Company shall provide indemnification for its directors
and officers (which shall include Employee) to the maximum extent allowed by the
Company’s Articles of Incorporation, by-laws or Section 145 of the Delaware
General Corporation Law.


6.7 Business Day. If the last day permissible for delivery of any Notice under
any provision of this Agreement, or for the performance of any obligation under
this Agreement, shall be other than a business day, such last day for such
Notice or performance shall be extended to the next following business day
(provided, however, under no circumstances shall this provision be construed to
extend the date of termination of this Agreement).



--------------------------------------------------------------------------------


6.8 Miscellaneous This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. The section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. This Agreement embodies the entire
Agreement and understanding of the parties hereto in respect of the subject
matter contained herein and may not be modified orally, but only by a writing
subscribed by the party charged therewith. There are no restrictions, promises,
representations, warranties, covenants or undertakings, other than those
expressly set forth or referred to herein. This Agreement supersedes all prior
Agreements and understandings (whether oral or written) between the parties with
respect to such subject matter.


 
In witness whereof, the parties have executed this Agreement as of the date
first set forth above.
 


Company:
Employee:
   
New Motion, Inc.
             
By:___________________________
_____________________________
Burton Katz, Chief Executive Officer
Derrrin Griffiths

 

 

--------------------------------------------------------------------------------


 